I114th CONGRESS2d SessionH. R. 6481IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Ms. Kaptur (for herself, Mr. Young of Alaska, Mr. Conyers, Ms. Moore, Ms. Pingree, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo promote and enhance urban agricultural production and agricultural research in urban areas, and for other purposes. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Urban Agriculture Production Act of 2016. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Sec. 3. Findings. 
Sec. 4. Urban agriculture outreach program. 
Sec. 5. Covering urban farmers and ranchers under Office of Advocacy and Outreach. 
Sec. 6. Urban agriculture research initiative. 
Sec. 7. Agriculture programs. 
Sec. 8. Improving agricultural reporting. 
Sec. 9. Study and report. 
2.DefinitionsIn this Act: (1)SecretaryThe term Secretary means the Secretary of Agriculture. 
(2)Urban agricultureThe term urban agriculture means the production of food and non-food plants and animal husbandry in an urban area and may include household, school, and community gardens, food bank production sites, urban farms, hoop houses, chicken coops and beehives, aquaculture, hydroponics and aquaponics facilities, and rooftop, vertical, and indoor farms.  (3)Urban areaThe term urban area means an area within a Metropolitan Statistical Area (as defined by the Office of Management and Budget). 
3.FindingsCongress finds the following: (1)Dramatic economic, demographic, and land use changes have created pockets of land suitable for production agriculture in urban areas.  
(2)Advances in agricultural practices and technologies make production agriculture possible in urban areas that were previously cordoned off from agricultural production.  (3)There is a disconnect between daily urban life, health outcomes, and food production that urban agriculture can help address. 
(4)According to the Economic Research Service of the Department of Agriculture, direct sales of agricultural products have grown to $1,200,000,000 with 89 percent of all such sales coming from farms in urban areas. (5)It is imperative to ensure that advances in urban agriculture be available as a viable option to help meet the food production needs of the future. 
4.Urban agriculture outreach program 
(a)Grants authorizedThe Secretary shall establish an urban agriculture outreach program under which the Secretary shall award grants on a competitive basis to eligible entities to support outreach activities for any of the following: (1)Infrastructure, including production and distribution systems, to support urban agriculture. 
(2)Land acquisition and land conversion to support urban agriculture, including in and around a brownfield, vacant lot, or other underutilized tract of land. (3)Education and training to enhance urban agriculture. 
(4)Technical and financial assistance to farmers or ranchers in urban areas for— (A)the aggregation of the farmer’s or rancher’s products and supplies for purposes of transportation to market; and 
(B)managing urban agriculture farm operations.  (5)Other activities that support urban agriculture, as determined by the Secretary. 
(b)Term of grant 
(1)In generalThe term of a grant awarded under this section shall be not less than one year. (2)RenewalsA grant awarded under this section may be renewed at the discretion of the Secretary. 
(c)PriorityIn awarding grants under this section, the Secretary shall give a preference to an eligible entity seeking a grant for outreach activities to be carried out in a historically underserved community. (d)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means— (A)a community organization; 
(B)a nonprofit organization; (C)a historically underserved community; 
(D)a municipality; (E)a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); 
(F)an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965. (20 U.S.C. 1001(a)); or (G)any other entity as determined appropriate by the Secretary. 
(2)Historically underserved farmers or ranchersThe term historically underserved farmers or ranchers means— (A)beginning farmers or ranchers; 
(B)limited resource beginning farmers or ranchers (as defined by the Secretary); (C)socially disadvantaged farmers or ranchers (as such term is defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)); and 
(D)farmers or ranchers who engage in urban agriculture. (3)Historically underserved communityThe term historically underserved community means a community— 
(A)comprised of vulnerable populations, such as historically underserved farmers or ranchers, the economically disadvantaged, racial and ethnic minorities, the uninsured, low-income children, the elderly, the homeless, and individuals with chronic health conditions, including severe mental illness;  (B)with a high rate of obesity and obesity-related disease; or 
(C)with few or no grocery stores or other retail food establishments. (4)Underutilized tract of landThe term underutilized tract of land means a tract of land that is not utilized fully, including a tract of land— 
(A)that is undeveloped, or where only a percentage of the land is developed;  (B)in the case of public land, land with low or decreasing public use; or 
(C)with unused recreation facilities.  (5)Vacant lotThe term vacant lot means a tract of land without buildings.  
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2018 and each fiscal year thereafter. 5.Covering urban farmers and ranchers under Office of Advocacy and OutreachSection 226B of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6934) is amended— 
(1)in subsection (a), by adding at the end the following new paragraphs:  (4)Urban agricultureThe term urban agriculture has the meaning given the term in section 2 of the Urban Agriculture Production Act of 2016.  
(5)Urban farmer or rancherThe term urban farmer or rancher means a farmer or rancher who engages in urban agriculture (as such term is defined in section 2 of the Urban Agriculture Production Act of 2016). ; (2)in subsection (b)(1)(B)— 
(A)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and (B)by inserting after clause (i) the following new clause: 
 
(ii)urban farmers or ranchers;; (3)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking and socially disadvantaged farmers or ranchers and inserting socially disadvantaged farmers or ranchers, and urban farmers or ranchers; (B)in paragraph (1), by striking or socially disadvantaged and inserting socially disadvantaged, or urban; 
(C)in paragraph (5), by striking and socially disadvantaged farmers or ranchers and inserting socially disadvantaged farmers or ranchers, and urban farmers or ranchers; and (D)in paragraph (6), by inserting directly after programs; 
(4)by redesignating subsection (f) as subsection (g); and (5)by inserting after subsection (e) the following new subsection: 
 
(f)Urban Farmers and Ranchers Group 
(1)EstablishmentThe Secretary shall establish within the Office the Urban Farmers and Ranchers Group. (2)Membership (A)In generalThe Urban Farmers and Ranchers Group shall be composed of— 
(i)seven employees of the Department of Agriculture, each of whom shall represent a distinct mission area of the Department; and (ii)such other officers or employees of the United States as the Secretary determines are necessary. 
(B)PayOfficers and employees of the United States shall not receive additional compensation for service as a member of the Group. (3)DutiesThe Urban Farmers and Ranchers Group shall— 
(A)establish and administer the urban agriculture outreach program established under section 3 of the Urban Agriculture Production Act of 2016; (B)establish and administer an information clearinghouse on urban agriculture; 
(C)consult with public and private groups, including research institutions and urban botanical gardens, on how to enhance urban agriculture; and (D)provide technical assistance to urban farmers and ranchers to assist such farmers and ranchers— 
(i)in identifying appropriate land, space, or buildings for lease or purchase; (ii)in preparing loan applications, identifying appropriate funding sources, and by connecting such farmers and ranchers with loan officers and other appropriate personnel; 
(iii)in connecting to the network of farmers’ markets throughout the United States; (iv)in forming partnerships with grocers; 
(v)in diversifying the marketing plans of the farmers’ or ranchers’ products by encouraging the formation of community-supported agriculture groups and direct wholesale opportunities; (vi)in using unconventional farming practices, such as greenhouses, raised beds, hydroponics, aeroponics, aquaculture, vertical farming, and hoop houses; 
(vii)in understanding and applying plant science, soil science, engineering, material and energy science, and computer control systems; (viii)by providing for business development, organizing appropriate structure, and management activities, including professional development activities; 
(ix)with understanding and navigating municipal laws, regulations, ordinances, and policies with respect to obtaining permits, zoning, water access, licences, and registration, and with registering the farming business of such farmers or ranchers and satisfying any legal requirements applicable to such registration; and (x)in establishing relationships with a wide range of field partners and in finding resources to assist such farmers or ranchers achieve efficient and viable food production.. 
6.Urban agriculture research initiative 
(a)In generalThe Secretary shall award grants, on a competitive basis, for scientific and community-based participatory research on— (1)promoting and enhancing urban agriculture; 
(2)improving production efficiency and profitability of urban agriculture production; (3)marketing urban agriculture innovations and technologies; 
(4)methods to protect crops and agricultural products in urban areas from pests and disease; (5)methods to enhance food safety related to urban agriculture production; 
(6)methods to encourage advancements in material and energy science and engineering; and (7)other research areas the Secretary determines are appropriate. 
(b)PriorityIn awarding grants under this section, the Secretary shall give a preference to an eligible entity seeking a grant for outreach activities to be carried out in a historically underserved community (as such term is defined in section 4(d)). (c)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, and make publicly available on the website of the Department of Agriculture, a report summarizing the research conducted under subsection (a). 
(d)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out this section $50,000,000 for each of fiscal years 2018 through 2022.  7.Agriculture programs (a)Farmers’ market loan and loan guaranteesThe Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3001 et seq.) is amended— 
(1)by redesignating section 7 as section 8; and (2)by inserting after section 6 the following new section: 
 
7.Farmers’ market loans and loan guarantees 
(a)EstablishmentThe Secretary, acting through the Administrator of the Farm Service Agency, shall carry out a program to make loans and loan guarantees to eligible entities for projects or activities to establish, expand, and promote direct producer-to-consumer marketing and assist in the development of local food business enterprises, including— (1)projects for the construction of new farmers’ markets; 
(2)projects for the improvement or rehabilitation of existing farmers’ markets; (3)projects for the acquisition of equipment for farmers’ markets and other infrastructure needs; 
(4)projects for the purchase, acquisition, and rehabilitation of land or property for use as a farmers' market; (5)activities carried out through agri-tourism initiatives; 
(6)marketing and advertising activities; (7)transportation and delivery activities; 
(8)education and outreach and activities to encourage urban farmers’ markets participation in Federal and State food and nutrition assistance programs; (9)business development and management activities, including professional development activities; 
(10)projects that create incentives for local governments to, with respect to underserved communities— (A)remove zoning restrictions for farmers’ markets in such communities; 
(B)simplify the permit process for such farmers’ markets; and (C)otherwise encourage the establishment of such urban farmers’ markets in such communities or at locations frequented by members of such communities; and 
(11)projects, including planning and feasibility initiatives, for the expansion or establishment of farmers’ markets designed to increase sales in areas not easily accessible through traditional transportation activities.  (b)ApplicationAn eligible entity seeking a loan or loan guarantee under this section shall submit to the Secretary an application at such time and in such manner and containing such information as the Secretary may require, including documentation demonstrating the financial need of the entity. 
(c)Eligible entitiesAn entity shall be eligible to receive a loan or loan guarantee under this section if the entity is— (1)an agricultural cooperative or other agricultural business entity or a producer network or association, including a community supported agriculture network or association; 
(2)a local government; (3)a nonprofit corporation; 
(4)a public benefit corporation;  (5)an economic development corporation;  
(6)a regional farmers' market authority; or  (7)such other entity as the Secretary may designate. 
(d)PriorityIn providing loans or loan guarantees under this section, priority shall be given to applications that include projects or activities that benefit underserved communities, including communities that— (1)are located in— 
(A)an urban area (as defined in section 2 of the Urban Agriculture Production Act of 2016); or (B)an area of concentrated poverty with limited access to fresh locally or regionally grown foods; and  
(2)have not received benefits pursuant to a loan or loan guarantee in the recent past. (e)Loan interest rate; duration (1)Interest rateThe interest rate on a loan under this section (other than a loan guarantee under this section) shall be as determined by the Secretary, acting through the Administrator of the Farm Service Agency, but not less than such rate as determined by the Secretary of the Treasury taking into consideration the current average market yield on outstanding marketable obligations of the United States with remaining periods to maturity comparable to the maturities of such loan, as determined by the Secretary of the Treasury on the date the loan is made. 
(2)DurationThe interest rate for each loan under this section shall remain in effect for the term of the loan. (f)ConditionAs a condition of receiving a loan or loan guarantee under this section, a recipient of such a loan or loan guarantee shall certify that the recipient will reserve, for the sale of locally produced food products (as determined by the Secretary) produced by farmers, ranchers, or aquaculture, mariculture, or fisheries operators, or by associations of farmers, ranchers, or those operators, not less than 50 percent of the floor area of a farmers’ market— 
(1)that is operated or facilitated by the recipient; and (2)with respect to which loan funds will be used. 
(g)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall use to carry out this section $15,000,000 for each of fiscal years 2017 through 2022. . (b)Expansion of the farmers’ market promotion programSubsection (g) of section 6 of the Farmer-to-Consumer Direct Marketing Act of 1976 (7 U.S.C. 3005) is amended— 
(1)in paragraph (1)— (A)in subparagraph (C), by striking and at the end; 
(B)in subparagraph (D), by striking 2018. and inserting 2017; and; and  (C)by adding at the end the following new subparagraph: 
 
(E)$35,000,000 for each of fiscal years 2018 through 2022.; and (2)in paragraph (5)— 
(A)in the heading, by inserting technical assistance and before administrative expenses; and (B)by inserting to provide technical assistance or before for administrative expenses. 
(c)Extension of and additional funding for seniors farmers’ market nutrition program 
(1)Extension of programSection 4402(a) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended to read as follows:  (a)FundingOf the funds of the Commodity Credit Corporation, the Secretary shall make available to carry out and expand a seniors farmers’ market nutrition program $100,000,000 for each of fiscal years 2018 through 2022. . 
(2)PurposesSection 4402(b)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is amended— (A)by inserting , minimally processed after unprepared; and 
(B)by striking and herbs and inserting herbs, and other locally produced farm products, as the Secretary considers appropriate,. (3)Administrative costs; unexpended fundsSection 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the following: 
 
(g)Unexpended fundsTo the extent the funds made available under subsection (a) for a fiscal year are not expended in that fiscal year, the Secretary shall use such funds in a subsequent fiscal year for the same purpose. (h)PrioritiesIn providing funds made available under this section, the Secretary shall give priority to farmers’ markets that have an operational seniors farmers’ market program and to seniors farmers’ markets programs in historically underserved communities as defined in section 4(d) of the Urban Agriculture Production Act of 2016. 
(i)Minimally processed definedIn this section, the term minimally processed means, with respect to a product, processing that does not fundamentally alter such product. . (d)Community food projectsSection 25 of the Food and Nutrition Act of 2008 (7 U.S.C. 2034) is amended— 
(1)by amending subsection (a)(1) to read as follows:   (1)Community food projectThe term community food project means a community-based project that is designed— 
(A)to— (i)meet the food needs of low-income individuals through food distribution, community outreach to assist in participation in nutrition programs that receive Federal funding, or improving access to food as part of a comprehensive service; 
(ii)increase the self-reliance of communities in providing for the food needs of the communities; and  (iii)promote comprehensive responses to local food, food access, farm, and nutrition issues; or  
(B)to meet specific State, local, or neighborhood food and agricultural needs, including needs relating to— (i)equipment necessary for the efficient operation of a project;  
(ii)planning for long-term solutions; or  (iii)the creation of innovative marketing activities that mutually benefit agricultural producers and low-income consumers.; and 
(2)in subsection (b)(2)(C), by striking $9,000,000 and inserting $10,000,000. (e)Community facilities direct loan and grant programWith respect to the community facilities direct loan and grant program, the Secretary shall include urban farmers or ranchers as eligible entities for purposes of— 
(1)loans under subpart A of part 1942 of title 7, Code of Federal Regulations; and (2)grants under subpart B of part 3570 of title 7, Code of Federal Regulations. 
8.Improving agricultural reporting 
(a)Evaluation of farmers’ markets in census of agricultureSection 2(a) of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g(a)) is amended by adding at the end the following new paragraph:  (3)Inclusion of farmers’ marketsEffective beginning with the first census of agriculture conducted after the date of the enactment of this paragraph, the Secretary shall include as part of each census of agriculture— 
(A)an evaluation of the state of farmers’ markets in the United States, including information regarding the size, location, operational capacity, and geographic dispersion of farmers’ markets and types of food products sold (both in terms of product diversity and sales locations) through farmers’ markets; and (B)an analysis of the economic impact of farmers’ markets, including the success of Federal programs in promoting and supporting farmers’ markets.. 
(b)Coordinated annual report on farmers’ marketsBeginning on the date that is 90 days after the date of the enactment of this Act and each year thereafter, the Secretary shall submit to Congress and publish on the website of the Department of Agriculture a report on the status of farmers’ markets in the United States. Such report shall include with respect to farmers’ markets in the United States for each year, the following information: (1)The number of farmers’ markets. 
(2)The number of farmers’ markets established during such year except that for the first year a report is submitted under this section, the report shall include the number of farmers’ markets for the five years immediately preceding the first reporting year. (3)The economic value of an average farmers’ market. 
(4)The type of governmental assistance provided to farmers’ markets. (5)The products that are typically sold at farmers’ markets. 
(6)The number of farmers’ markets that accept as a form of payment benefits distributed through— (A)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); 
(B)the seniors farmers’ market nutrition program established under section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007); (C)the special supplemental nutrition program for women, infants, and children established under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and 
(D)any other Federal or State nutrition assistance program as determined appropriate by the Secretary. (7)The methods through which farmers’ markets process the forms of payment described in paragraph (6). 
(8)The average income of a farmers’ market operator. (9)The average profit of a farmers’ market operator. 
(10)The average expenses incurred by a farmers’ market operator. (11)Other occupations of operators of farmers’ markets. 
(12)The percentage of food sold or offered for sale at farmers’ markets that is locally produced. (13)Any other information related to farmers’ markets in the United States that the Secretary determines is important to promote and enhance the use of farmers’ markets in the United States. 
(c)Report on status of agricultural production in and around urban areasNot later than one year after the date of the enactment of this Act and not later than 90 days after the end of each fiscal year thereafter, the Secretary shall submit a report to Congress (and make such report publicly available electronically) on the status of urban agriculture. The report shall include— (1)with respect to urban agriculture, information on— 
(A)the percentage and economic value of urban agriculture production; (B)the most popular type of agricultural activity in which individuals are engaged in such production; 
(C)the most recent best practices for such production; (D)the type of agricultural products marketed and sold through such production; and 
(E)the progress made toward strengthening local food systems in carrying out such production; (2)an analysis of local government regulations, including zoning, that have supported or could support sustainable urban agriculture; and 
(3)recommendations on how to further urban agriculture. (d)Performance goalsThe Secretary shall incorporate promoting and enhancing urban agriculture into the Department of Agriculture performance goals established in the agency performance plan under section 1115 of title 31, United States Code, and updated in accordance with section 1116 of such title. 
9.Study and report 
(a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary and the Secretary of Energy shall enter into an agreement with the National Academy of Sciences to conduct a study of technologies to advance urban agricultural including technologies that increase input efficiency, reduce costs, and ensure food safety. (b)ReportNot later than one year after the completion of the study required under subsection (a), the Secretary shall submit a report to Congress summarizing the findings of such study. 
